Citation Nr: 0832150	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972, and was awarded a Purple Heart and a Combat 
Infantryman Badge for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Decatur, Georgia, Regional Office 
(RO), which granted service connection for PTSD, and assigned 
a 30 percent evaluation.  The veteran disagreed with his 
evaluation and subsequently perfected an appeal.   

According to VA Form 23-22, the veteran revoked Disabled 
American Veterans as his representative in May 2005.  The 
Board therefore finds that the veteran wishes to represent 
himself.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
such symptoms as social isolation, irritability, anger, 
occasional depression, hypervigilance, insomnia, and a Global 
Assessment of Functioning (GAF) score of 65.  There exists no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, and chronic sleep impairment.  
There is no evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of short-term memory, impaired impulse 
control, depressed mood, and recurrent nightmares.

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required. 




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130 Diagnostic Code 9411 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran's increased rating claim arises from his 
disagreement with the assignment of a 30 percent initial 
evaluation for the PTSD disability following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the 
PTSD initial increased rating claim, and therefore appellate 
review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102.   

II.  Increased Rating Claim - PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 51-60 rating indicates moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers and co-workers, or a 
moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  Id.  A 
61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").       

Since the grant of service connection, the veteran's GAF 
score was initially a 60, then, upon completion of a VA 
Examination in May 2005, a 65.  As noted, the veteran was 
awarded a Purple Heart and a Combat Infantryman Badge for his 
combat service as a light weapons infantryman in Vietnam.  As 
demonstrated in the veteran's service medical records and May 
1972 post-service VA medical records, the veteran suffered 
multiple physical injuries as a result of his service in 
Vietnam, including shrapnel wounds to his chest and back.  
The veteran submitted a claim for service connection for PTSD 
in January 2005; he reported experiencing such symptoms as 
anger, irritability, social isolation, some anxiety, 
insomnia, upsetting memories during news coverage of Iraq, 
and occasional depression.  He argues that these symptoms 
have left him unable to work in more than an intermittent 
capacity. 

Evidence relevant to the severity of the veteran's PTSD 
includes a June 2004 VA psychiatry initial assessment report.  
According to the report, the veteran reported living alone, 
being twice divorced, and maintaining contact with all four 
of his children, one of whom he remains good friends.  He 
complained of anger, irritability, lack of sleep, possible 
depression, and dreams of the war when watching the news.  
The veteran believed that his primary problem was getting 
along with others, and acknowledged that his substance abuse 
played a major role.  He stated that he enjoys fishing of 
which he does as often as he can, and sometimes everyday.  
The veteran also reported that he made no suicide attempts.  
The psychologist noted that the veteran was casually groomed, 
his insight and judgment were intact, and his thought process 
was logical without bizarre content or preoccupation.  The 
veteran was initially diagnosed with alcohol dependence 
attenuated, polysubstance abuse in remission, rule out PTSD, 
and a GAF score of 60. 

From July 2004 to March 2005, the veteran was counseled 
during one-on-one sessions at the VA Medical Center in 
Tallahassee.  In July 2004, the veteran stated that many 
years earlier he was bothered by distressing and intrusive 
dreams of Vietnam, and the experiences occurred less.  He 
complained of anger, moodiness, difficulty dealing with 
people and noises, heightened arousal, continued avoidance, 
and numbing.  The veteran reported that he works with his 
daughter.  His counselor noted that the veteran was fairly 
clean and groomed; he maintained fair eye contact; he was 
coherent and logical.  The counselor also noted that the 
veteran was mildly withdrawn, and he was intense, irritable, 
and mildly vigilant.  No suicidal or homicidal ideation was 
noted.  Diagnosis was symptoms reported were consistent with 
PTSD.  In November 2004, the veteran reported decreased 
episodes of irritability and anger, but still maintained 
difficulty with crowds and noisy places and recurring 
intrusive dreams about combat which were less distressing and 
more comforting.  He reported continued part-time employment 
with his daughter, and social interaction with family members 
and a friend who is a combat veteran.  He spent his time 
fishing alone or with his friend, or listening to music.  His 
counselor noted that there were recurring symptoms of 
increased reexperiencing and heightened arousal, and 
avoidance and numbing in general responsiveness which are 
consistent with PTSD.  In March 2005, the veteran reported 
that he was busy with work, and he experienced lesser 
episodes of anger and irritability.  His major complaints 
were difficulty with sleep and occasional distressing dreams.  
The counselor noted combat related issues and prescribed 
lower doses of medication as a result of negative side 
effects.  No further PTSD treatment was sought by the veteran 
as reflected in a report of all appointments by the veteran 
to the VA Medical Center in Tallahassee from February 2004 to 
October 2007.       

The veteran underwent a VA psychological evaluation in May 
2005; the examiner reviewed the claims file and noted that 
the veteran had never undergone hospitalization for mental 
health problems, that he had psychiatric treatment on prior 
occasions and continues to receive treatment at a VA 
Outpatient Clinic.  The veteran reported that his bad temper 
and a heart attack he suffered a few years ago contributed to 
his inability to find a full-time job.  He also reported that 
he is close to 2 of his 4 children, that he had quite a few 
friends, and that he would go fishing at least twice a week.  
He also enjoyed watching baseball, reading, and having 
friends over on Saturdays for barbecues.  The veteran 
described his mood as tired, and described his depression as 
not happening very often.  He was alert and fully oriented.  
His speech was at a normal rate and volume, clear, concise, 
and goal directed.  The veteran denied hallucinations or 
delusions.  He did not manifest any bizarre or inappropriate 
behavior.  The examiner noted that the veteran had a capacity 
to complete activities of daily living.  His appetite and 
concentration were good, and his self-esteem was positive.  
The veteran denied recent intrusive memories, nightmares, or 
flashbacks, but reported that he did have upsetting memories 
of Vietnam when he watched news coverage of Iraq.  The 
veteran denied a sense of detachment, but reported that in 
the last week prior to his visit he felt 10 percent detached 
and noted that he was close to 6-10 people.  The veteran 
indicated he is always hypervigilant and experienced several 
episodes of startle response.  He reported that the onset of 
PTSD occurred when he returned home from Vietnam but stated 
that his symptoms were not as serious as before.  He had no 
suicidal or homicidal ideation.  The examiner noted that the 
veteran has suffered traumatic events since Vietnam, 
including his divorces and the death of both of his parents.  
The diagnosis was PTSD chronic, alcohol abuse, and a GAF 
score of 65. 

On review, the Board finds that the evidence of record 
indicates that the veteran's PTSD signs and symptoms do not 
more closely approximate the criteria for a rating greater 
than 30 percent.  In this case, the veteran experiences 
occasional intrusive memories, occasional depression, anger 
and irritability.  However, there is no homicidal or suicidal 
ideation, and the veteran is able to work and maintain 
leisure time and interactions with friends and family.  The 
veteran rarely experiences panic attacks, and his memory is 
regarded as normal.  The veteran's symptomatology does not 
reflect flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation or mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence of record  reveals no 
inappropriate behavior by the veteran.  In fact, the veteran 
has been able to maintain his personal hygiene and other 
activities of daily living.  He has always been noted as 
alert and oriented.  While he has had some difficulty 
adapting to stressful circumstances, such as crowds and loud 
places, he maintains that he is close to 2 of his children 
and participates regularly in leisure activities.  In sum, 
based on all the evidence of record, the Board finds that an 
initial evaluation in excess of 30 percent is not warranted.

Further, the veteran's GAF scores, during the appeal period, 
ranged from 60-65, which is only indicative of only some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-
47 (American Psychiatric Association 4th ed. 1994).      

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1).  

The Board finds that there is no evidence that the veteran's 
service-connected PTSD disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  The 
veteran has not required any psychiatric hospitalization for 
his service -connected PTSD disability.  Furthermore, the 
mental health treatment underwent by the veteran was 
abandoned by him, as reflected in the VA Outpatient Clinic 
appointment reports from February 2004 to October 2007, as 
well as, the veteran's October 2007 statement.  The veteran 
has not demonstrated marked interference with employment due 
to psychiatric disability.  

There is no objective evidence of any symptoms due to 
service-connected PTSD disability that are not contemplated 
by the pertinent rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996) (when evaluating a rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating, or may reach such a 
conclusion on its own).  

Because the appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must also be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Based upon the 
guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board has considered whether a staged rating is 
appropriate.  As reflected in the decision above, the Board 
did not find variation in the veteran's psychiatric 
symptomatology or clinical findings that warrant the 
assignment of any staged ratings for the PTSD disability.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. 


However, because the preponderance of the evidence is against 
the veteran's claim for an initial rating is excess of 30 
percent for his PTSD disability, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

An initial increased evaluation in excess of 30 percent for 
PTSD is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


